IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41933

STATE OF IDAHO,                                  ) 2015 Opinion No. 9
                                                 )
       Plaintiff-Respondent,                     ) Filed: February 18, 2015
                                                 )
v.                                               ) Stephen W. Kenyon, Clerk
                                                 )
RICHARD GLENN MORRIS,                            )
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Ellsworth, Kallas & DeFranco PLLC; John C. DeFranco, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       Richard Glenn Morris appeals from his judgment of conviction after a jury found him
guilty of possession of marijuana. On appeal, Morris raises two issues concerning the denial of
his motion to suppress. For the reasons that follow, we affirm.
                                                 I.
                                  FACTS AND PROCEDURE
       A patrol officer with the Boise Police Department was on duty one night in 2012 and was
driving on a residential street a few car lengths behind a vehicle driven by Morris. At some
point, Morris’ vehicle was in a lane with a yellow line on the left and a solid white line on the
right; abutting the lane on the right was either a street parking area or bicycle lane. The patrol
officer observed the passenger-side tires on Morris’ vehicle move right and completely cross
over the solid white line for two or three seconds, such that the left edges of the tires were about
three to six inches from the right edge of the solid white line. At the time the vehicle’s tires

                                                 1
crossed the line, neither the officer nor Morris perceived a circumstance that would have
required the vehicle to cross the line. The patrol officer followed Morris, looking for additional
traffic violations, but he found none and eventually pulled Morris over. As the patrol officer
approached the vehicle, he smelled the odor of marijuana and requested a drug dog. At the
vehicle, Morris asked the officer why he was pulled over, and the patrol officer told Morris that
it was because Morris’ vehicle’s tires had crossed over the solid white line.
       Subsequently, a canine officer and his drug dog, Turk, responded to the scene, along with
a third officer. Turk hit upon a purse that was on the passenger floorboard of Morris’ vehicle; a
search of the purse revealed nearly one-half pound of marijuana. At some time during the stop,
Morris informed the patrol officer that Morris was on probation, and the patrol officer called a
probation officer. After Morris and the passenger in his vehicle were arrested, the State charged
Morris with felony possession of marijuana with the intent to deliver, Idaho Code § 37-2732(a). 1
       Before trial, Morris filed a motion to suppress in the district court, contending that the
officer lacked reasonable suspicion to stop Morris. The district court conducted a suppression
hearing at which the patrol officer, canine officer, probation officer, and Morris testified. In a
written decision, the district court denied the motion to suppress, determining that the patrol
officer had reasonable suspicion to stop Morris. However, in its written decision, the district
court expressed concern with the veracity of the patrol officer’s testimony, even though it
eventually found him credible. The case proceeded to trial where a jury found Morris guilty of a
misdemeanor, the lesser included offense of possession of marijuana, and the court sentenced
Morris. Morris now appeals the denial of his motion to suppress.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,



1
       The passenger is not a party to this appeal.
                                                 2
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
        On appeal, this Court exercises free review over the application and construction of
statutes. State v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the
language of a statute is plain and unambiguous, this Court must give effect to the statute as
written, without engaging in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978
P.2d 214, 219 (1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The
language of the statute is to be given its plain, obvious, and rational meaning. Burnight, 132
Idaho at 659, 978 P.2d at 219. If the language is clear and unambiguous, there is no occasion for
the court to resort to legislative history or rules of statutory interpretation. Escobar, 134 Idaho at
389, 3 P.3d at 67.
                                                 III.
                                            ANALYSIS
        On appeal, Morris argues that the district court erred by denying his motion to suppress.
Specifically, Morris asserts that the district court’s factual finding concerning Morris’ vehicle’s
tires crossing the solid white line was not supported by substantial evidence. Morris also
contends that the officer lacked reasonable suspicion of criminal activity when the officer
initiated the traffic stop.
        A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286
(Ct. App. 1996). Under the Fourth Amendment, an officer may stop a vehicle to investigate
possible criminal behavior if there is a reasonable and articulable suspicion that the vehicle is
being driven contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v.
Flowers, 131 Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the
suspicion must be evaluated upon the totality of the circumstances at the time of the stop. State
v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion
standard requires less than probable cause but more than mere speculation or instinct on the part
of the officer. Id. An officer may draw reasonable inferences from the facts in his or her
possession, and those inferences may be drawn from the officer’s experience and law



                                                  3
enforcement training. State v. Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App.
1988).
A.       Factual Finding
         The district court, in deciding whether Morris’ vehicle’s tires crossed the solid white line,
was tasked with determining whether the officer’s testimony was credible. The district court
noted that there were two areas in which the patrol officer’s testimony “was demonstrably
inaccurate.”    Despite these concerns, the district court found the patrol officer’s testimony
regarding Morris’ vehicle’s tires crossing over the solid white line credible.             The court
considered its observation of the patrol officer’s demeanor while testifying, the officer’s
testimony that he followed Morris looking for additional traffic violations, and the fact that the
officer told Morris at the time of the stop that the officer had pulled Morris over for crossing the
solid white line.
         On appeal, Morris phrases his argument as follows: “[Morris] disagrees with the court’s
determination that there was substantial evidence upon which [the patrol officer] could be
deemed a credible witness.” However, the real issue concerns whether the factual finding of the
court that Morris’ vehicle’s tires had crossed the white line, after determining that the officer’s
testimony was credible, is supported by substantial evidence.
         To start, we reiterate that decisions regarding the credibility of witnesses, weight to be
given to conflicting evidence, and factual inferences to be drawn are within the discretion of the
trial court. State v. Bishop, 146 Idaho 804, 810, 203 P.3d 1203, 1209 (2009). This is because the
trial court is in a better position than the appellate court to weigh the demeanor, credibility, and
testimony of witnesses. State v. Munoz, 149 Idaho 121, 128, 233 P.3d 52, 59 (2010).
         In this case, there was substantial evidence for the district court to find that Morris’
vehicle’s tires had crossed the white line. The patrol officer provided direct evidence by relaying
that he saw, from a distance of a few car lengths, Morris’ vehicle’s tires completely cross over
the solid white line separating Morris’ lane from a bicycle lane or parking area. This direct
evidence was corroborated by Morris acknowledging that the patrol officer did inform him at the
time of the stop that Morris was pulled over because his vehicle’s tires had crossed the white
line. Ultimately, the district court had the power to assess the credibility of the officer, which it
did, and there was substantial evidence supporting the court’s finding that Morris’ vehicle’s tires
crossed the solid white line.

                                                  4
B.      Reasonable Suspicion
        After finding that the patrol officer witnessed Morris’ vehicle’s tires cross the solid white
line, the district court determined that there was reasonable suspicion for the officer to initiate a
traffic stop, as the officer had witnessed a traffic violation under either I.C. § 49-630 or I.C. § 49-
637. The district court specifically determined that whether Morris’ vehicle’s tires crossed a line
demarcating a bike path or a parking area, he had committed a traffic violation under either
statute. On appeal, Morris argues that his vehicle’s tires crossing over the white line did not give
rise to reasonable suspicion that Morris had committed a traffic violation under I.C. § 49-637(1)
because the “as nearly as practicable” qualifier in that section widens the possible circumstances
where a lane deviation may not amount to an infraction. Because our analysis of I.C. § 49-
637(1) is dispositive, we need not address Morris’ arguments concerning I.C. § 49-630.
        We begin by noting that in order to initiate a traffic stop, an officer must have reasonable
suspicion that some criminal activity is afoot. State v. Perez-Jungo, 156 Idaho 609, 615, 329
P.3d 391, 397 (Ct. App. 2014); see also United States v. Arvizu, 534 U.S. 266, 273 (2002)
(explaining that for traffic stops, “the Fourth Amendment is satisfied if the officer’s action is
supported by reasonable suspicion to believe that criminal activity may be afoot”) (internal
quotation marks omitted). “[R]easonable suspicion does not require a belief that any specific
criminal activity is afoot to justify an investigative detention.” Perez-Jungo, 156 Idaho at 615,
329 P.3d at 397. In this case, the only factual basis determined by the district court for stopping
Morris was the fact Morris’ vehicle’s tires had crossed the solid white line for two to three
seconds.
        Under I.C. § 49-637(1), when a highway is divided into two or more clearly marked lanes
for traffic, “[a] vehicle shall be driven as nearly as practicable entirely within a single lane and
shall not be moved from that lane until the driver has first ascertained that the movement can be
made with safety.” The “as nearly as practicable” qualifier in I.C. § 49-637(1), by its plain
language, recognizes that the driver must stay in the driver’s lane where feasible. This is because
the use of “practicable” is unambiguous, and practicable is defined as “feasible in the
circumstances,” BLACK’S LAW DICTIONARY 1172 (6th ed. 1990). Thus, where circumstances
make it no longer feasible to drive in one’s lane (e.g., a large boulder in the driver’s lane), the
driver is permitted to temporarily leave the driver’s lane, where it is safe to do so, until it is
feasible to drive in the driver’s original lane.

                                                   5
        Here, Morris’ lane was marked on the left with a yellow line and was marked on the right
with a solid white line. Thus, when Morris’ vehicle’s tires completely crossed the solid white
line, Morris’s vehicle had left its lane and entered into either a bicycle lane or a parking area.
See I.C. § 49-121(4) (defining a lane as meaning “that portion of the roadway for movement of a
single line of vehicles”). In either event, Morris’ vehicle left its lane. Furthermore, at the time
the vehicle’s tires crossed the line, neither the officer nor Morris perceived a circumstance that
would have required the vehicle to cross the line; that is, there was not a circumstance that would
have made it infeasible to drive in the lane. Thus, Morris violated I.C. § 49-637(1).
        Morris suggests that his crossing the white line fell within a range of normal driving
behavior, citing State v. Emory, 119 Idaho 661, 809 P.2d 522 (Ct. App. 1991), and hence could
not create reasonable suspicion of unlawful driving. In Emory, this Court considered whether an
officer had reasonable suspicion to stop Emory for driving under the influence. In our analysis,
we explained that the evidence adduced by the officer “could just as easily be explained as
conduct falling within the broad range of what can be described as normal driving behavior.” Id.
at 664, 809 P.2d at 525. In particular, the officer witnessed Emory’s vehicle not move for a few
seconds after a light turned green, correctly proceed through another green light, and drive
straight down a street, although close to parked cars. Id. at 662, 809 P.2d at 523. In short, the
officer saw nothing that would give rise to reasonable suspicion that the driver was intoxicated.
Id. at 664, 809 P.2d at 525 (“Here, the officer lacked objective facts from which to infer that
Emory was engaged in criminal activity.”). Emory did not create a “normal driving behavior”
exception to traffic laws. We merely used the phrase to denote that the officer had not seen any
activity that would support reasonable suspicion that the driver was under the influence of an
intoxicant.
        In contrast to Emory, the patrol officer witnessed Morris leave his lane when there was no
circumstance that would have made it infeasible to drive in Morris’ lane. At this point, the patrol
officer had reasonable suspicion of criminal activity in that he had witnessed Morris commit a
traffic violation.
                                               IV.
                                         CONCLUSION
        The district court’s finding that Morris’ vehicle’s tires had crossed the solid white line,
after crediting the patrol officer’s testimony, was supported by substantial evidence. In addition,

                                                 6
the patrol officer had reasonable suspicion to believe that some criminal activity was afoot,
because Morris violated I.C. § 49-637(1). Accordingly, we affirm Morris’ judgment of
conviction because the district court correctly denied the motion to suppress.
       Chief Judge MELANSON and Judge LANSING, CONCUR.




                                                7